Order filed August 20, 2014




                                             In The

                           Fourteenth Court of Appeals
                                     NO. 14-14-00292-CV
                                          ____________

                          THE CITY OF SUGAR LAND, Appellant

                                                V.

                                  LEON KAPLAN, Appellee


                           On Appeal from the 240th District Court
                                   Fort Bend County, Texas
                            Trial Court Cause No. 12-DCV-200051

                                           ORDER

       The clerk’s record was filed April 24, 2014. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain Order Overruling Defendant’s Plea to the Jurisdiction dated March 26, 2014.

       The Fort Bend County District Clerk is directed to file a supplemental clerk’s record on
or before August 29, 2014, containing Order Overruling Defendant’s Plea to the Jurisdiction
dated March 26, 2014.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.

                                 PER CURIAM